A person who by reason of insanity is unable to comprehend his position and to make his defense can not be placed on trial while in that condition.
When a suggestion of present insanity is made at the beginning of or during a trial, the method of disposing of that question, in the absence of statutory regulation, is in the discretion of the court. There being no statute in this State requiring that such question be tried by a jury, and a trial by jury upon that particular question not being a common law right, the court itself may determine the same without a jury. If upon an inspection of the prisoner and an examination of the fact alleged the judge has no doubt of the prisoner's present sanity, he is not obliged to submit the question to a jury. A question of present sanity at the time of the trial, however, is not to be confused with an issue of sanity at the time of the commission of the offense. Upon the latter issue the accused is entitled to a jury trial, because it involves the question of capacity to entertain a criminal intent, which is one of the ingredients of the crime. But even in that case the accused is not entitled as of right to a separate trial upon *Page 1194 
the issue of insanity alone. That issue may be submitted with the issue of guilt or innocence upon the plea of not guilty. See Williams v. State, 45 Fla. 128, 34 So. R 279; Johnson v. State, 57 Fla. 18, 49 So. R. 40; 16 C. J. 99, 789, 1283. To a large extent the same principles apply to the question of present insanity at the time of trial as where after conviction insanity is interposed to secure a stay of execution. SeeEx parte Chesser, 93 Fla. 590, 112 So. R. 87. The question of present insanity is wholly collateral to and has no bearing upon the question of guilt or innocence, and therefore no constitutional right to a jury trial exists.
In this case the trial judge adjudicated at the beginning of the trial and has certified "that no doubt existed in the mind of the court as to the present sanity of the defendant," and the court declined to impanel a jury to inquire into the defendant's present sanity. In his order overruling motion in arrest of judgment and for a new trial, the trial judge again certifies: "I had observed the defendant in court, and questioned him as to whether or not he had counsel. From observation and inquiry, there was nothing in the slightest to indicate to me that he was insane, and I know of no reason why a further inquiry should then be made to ascertain whether or not the defendant was then insane."
The question of insanity at the time of the offense was fully submitted to the jury and the defendant had the benefit of a jury trial upon that issue. When the question of present insanity is raised at the time of trial, one of the recognized methods of disposing of that question is by an inspection and examination of the prisoner by the judge. Williams v. State,supra. If the judge, having satisfied himself upon that question, then declines to impanel a jury to determine the same such a course is not *Page 1195 
error unless it appears that the trial judge abused his discretion. It does not so appear in this case.
The verdict returned in this case was: "Guilty of murder in the first degree." The jury was polled and upon specific interrogation by the court, the jurors agreed that they had found the defendant guilty of murder in the first degree. One, and possibly two, of the jurors apparently wished to recommend the defendant to mercy, and when polled indicated that they agreed to the verdict "only" with recommendation to mercy. With that recommendation, however, these jurors adhered to the verdict of guilty of murder in the first degree. It does not appear that the two jurors desired to withhold their concurrence in the verdict, nor to recede therefrom, unless the recommendation of mercy was effective to qualify the verdict and reduce the penalty to life imprisonment. It appears that these jurors agreed to the verdict, but in addition recommended mercy. The trial judge so certifies in the record, and my inspection of the record does not lead me to a contrary view.
Through the interrogation of these two jurors the trial judge was as much apprised of their recommendation as if it had been written in the face of the verdict.
In Henry v. State, 39 Fla. 233, 22 So. R. 652, the form of the verdict was: "We, the jury, find the defendant guilty of murder in the first degree, recommended to the mercy of the court by one." That verdict was assailed upon the ground that it was not in form of law, and did not legally evidence the intention of the jury. The verdict and consequent judgment were sustained. The verdict was held to constitute a unanimous finding of guilty in the first degree, with recommendation to mercy of only one of the jury. It was further held that the trial court was without error in accepting it as a verdict of murder in the first degree, without qualification. It seems to me the *Page 1196 
situation here presented is the same as in the Henry case,supra, and that the decision therein controls this feature of the case at bar.
WHITFIELD, J., concurs.